 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STACY FARMER,                                     No. 1:19-cv-00413-DAD-BAM
12                       Plaintiff,
13           v.                                         ORDER GRANTING SECOND
                                                        STIPULATION TO EXTEND TIME FOR
14    SELECT PORTFOLIO SERVICING,                       DEFENDANT SELECT PORTFOLIO
      INC., et al.,                                     SERVICING, INC. TO RESPOND TO
15                                                      PLAINTIFF’S INITIAL COMPLAINT
                         Defendant.
16                                                      (Doc. No. 11.)
17

18          On May 16, 2019, the parties filed a second joint stipulation to extend time for defendant

19   Select Portfolio Servicing, Inc. to answer plaintiff’s complaint. (Doc. No. 11.) Good cause

20   appearing and the parties having so stipulated, it is hereby ordered that defendant Select Portfolio

21   Servicing, Inc. shall have until June 21, 2019 to answer plaintiff’s complaint.

22   IT IS SO ORDERED.
23
        Dated:     May 20, 2019
24                                                      UNITED STATES DISTRICT JUDGE

25

26
27

28
                                                       1
